Appeal by the defendant from an order of the Supreme Court, Kings County (Walsh, J.), dated June 2, 2011, which, after a hearing, designated him a level three sexually violent offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, there was clear and convincing evidence to support the Supreme Court’s determination to designate him a level three sexually violent offender (see Correction Law § 168-n [3]; People v Pettigrew, 14 NY3d 406, 408 [2010]; People v Mingo, 12 NY3d 563, 571 [2009]; People v Gilligan, 94 AD3d 844 [2012]). Moreover, the Supreme Court properly determined that he was not entitled to a downward departure from his presumptive risk level (see People v Wyatt, 89 AD3d 112, 128-129 [2011]; People v Santana, 104 AD3d 660 [2013], lv denied 21 NY3d 854 [2013]). Rivera, J.P., Hall, Cohen and Miller, JJ., concur.